Citation Nr: 0915529	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  08-02 610	)	DATE
	)
	)


THE ISSUE


Whether the Board of Veterans' Appeals (Board) decision of 
September 28, 2007, insofar as it denied entitlement to 
service connection for residuals of a right ear shrapnel 
injury should be revised or reversed on the basis of clear 
and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The moving party served on active duty from January 1969 to 
January 1971.  

The moving party seeks revision or reversal of the September 
2007 Board decision to the extent it denied entitlement to 
service connection for residuals of a right ear shrapnel 
injury.

The Board notes that in August 2008, the Veteran submitted 
additional medical evidence which has not yet been considered 
by the RO.  However, the Veteran included a waiver of initial 
RO consideration of that evidence.


FINDINGS OF FACT

1.  In a September 2007 decision, the Board denied 
entitlement to service connection for residuals of a right 
ear shrapnel injury.

2.  The September 2007 decision by the Board was reasonably 
supported by the evidence then of record and was consistent 
with VA law and regulations then in effect.


CONCLUSION OF LAW

The September 2007 Board decision denying entitlement to 
service connection for residuals of a right ear shrapnel 
injury does not contain clear and unmistakable error.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
moving party's allegations of CUE.  The
United States Court of Appeals for Veterans Claims (Court) 
has determined that CUE claims are not conventional appeals.  
Rather, such claims are requests for revisions of previous 
decisions.  A claimant alleging CUE is not pursuing a claim 
for benefits. Instead, that claimant is collaterally 
attacking a final decision.  While CUE, when demonstrated, 
may result in reversal or revision of a final decision on a 
claim for benefits, it is not by itself a claim for benefits.  
See Livesay v. Principi, 
15 Vet. App. 165 (2001).

A final decision by the Board is subject to revision on the 
grounds of CUE.  If evidence establishes such error, the 
prior Board decision shall be reversed or revised.  See 38 
U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the 
basis of CUE must set forth clearly and specifically the 
alleged CUE, or errors, of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy this requirement.  Motions that fail to comply 
with these requirements shall be dismissed without prejudice 
to re-filing.  See 38 C.F.R. § 20.1404(b) (2008); see also 
Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 
2000).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  See 
38 C.F.R. § 20.1403(a) (2008); see also Damrel v. Brown, 6 
Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 
310 (1992).

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  To warrant revision of a Board decision on the grounds 
of CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  See 38 C.F.R. 
§ 20.1403(b) and (c) (2008); see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the Veteran with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  CUE also does not encompass the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In his August 2004 application for compensation, the Veteran 
requested service connection for "EAR PROBLEMS RT DUE TO 
INJURY IN COMBAT."  He specifically stated in his 
application that while in Vietnam, "he received a [shrapnel] 
wound to [his] right ear."  See August 2004 Veteran's 
Application for Compensation And/Or Pension.  In a January 
2005 rating decision, the RO denied service connection for 
right ear, residuals of shrapnel injury.  See January 2005 
rating decision.  In March 2005, the Veteran filed a notice 
of disagreement on the issue of service connection for 
"right ear residuals of shrapnel injury."  Furthermore, in 
his August 2005 Form 9, the Veteran indicated again that he 
was appealing the issue of service connection for "right 
ear, residuals of shrapnel."  See August 2005 VA Form 9.  
The Board also notes that during his November 2005 RO 
hearing, the Veteran and his representative both testified 
that the Veteran received an in-service injury to his right 
ear.  See November 2005 RO hearing transcript.

However, during his June 2007 Travel Board hearing, the 
Veteran testified that his claim was actually for a shrapnel 
wound injury to his left ear during military service in 
Vietnam.  See June 2007 Travel Board hearing transcript.  The 
evidence of record shows that the Veteran was last denied 
service connection for a left ear disorder in an unappealed 
RO rating decision in April 1972.  Accordingly, in its 
September 2007 decision, the Board denied the Veteran's claim 
for service connection for residuals of a shrapnel wound 
injury to the right ear, and noted that as the Veteran's 
attempt to reopen his denied claim for service connection for 
a left ear disorder had not been adjudicated, it was 
referring that issue to the RO for appropriate action.  

In his November 2007 claim, the Veteran specifically stated 
the following: "I AM REQUESTING THAT THE BOARD RECONSIDER MY 
CLAIM DUE TO CLEAR AND UNMISTAKABLE ERROR.  THE SHRAPNEL IS 
IN MY LEFT EAR NOT RIGHT EAR AS INDICATED IN THE CLAIM.  ALL 
THE EVIDENCE IS FOR MY LEFT EAR AND NOT MY RIGHT EAR."  

The Board finds that the Veteran has not clearly and 
specifically alleged that the Board committed an error of 
fact or of law in its September 2007 decision when it 
adjudicated the issue of service connection for a right ear 
disorder, finding that there was no evidence of a right ear 
disorder in service and no evidence of a nexus between any 
current disorder of the right ear and his active military 
service.  Rather, the Veteran generally contends that there 
has been a clear and unmistakable error in that, although the 
claim he himself submitted was for a right ear disorder, the 
injury is actually to his left ear, and that all the evidence 
of record relates to his left ear.  He does not clearly 
indicate whether he believes this claimed error was made by 
the Board rather than himself.  The Veteran's statement does 
not indicate that he believes the Board adjudicated the issue 
of service connection for a right ear disorder incorrectly.  
Rather, the statement actually appears to be an attempt to 
reopen his claim for service connection for a left ear 
disorder, and as noted above, the Board already referred the 
issue of a reopened claim for service connection for a left 
ear disorder to the RO for adjudication in its September 2007 
decision.

In short, the arguments of the Veteran and his representative 
in support of the instant motions, do not "set forth clearly 
and specifically" what alleged clear and unmistakable error 
was committed by the Board in its September 2007 decision as 
required by 38 C.F.R. § 20.1404(b).  It is important to 
reiterate that review for CUE in a prior Board decision must 
be based upon the record and the law that existed when that 
decision was made.  Thus, the additional medical evidence 
received in August 2008, after the Board decision in 
question, to support the Veteran's argument, cannot form the 
basis for reversal or revision of the Board decision in 
question.  To the extent that any such evidence was before 
the Board and duly considered at the time of any of the 
decision in question, merely submitting photocopies of this 
evidence is tantamount to an expression of disagreement as to 
how the facts were weighed or evaluated.  Such assertions are 
an insufficient basis to meet the pleading requirements of 38 
C.F.R. § 20.1404(b).  As such, and in the absence of the 
specific type of allegations required under 38 C.F.R. § 
20.1404(b), the motion must be dismissed without prejudice as 
to refiling.


ORDER

The motion is dismissed without prejudice to refiling.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



